Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Key to allowance of these claims are the affidavit of 4/5/2021 and the new claim limitations of 4/5/2021.  The closest prior art are Lee and Sakanoue and Abernathy.  Together these prior art teach all the claim limitations except the Brookfield viscosity and the NOACK volatility.  The affidavit of 4/5/2021 affirms that the NOACK volatility would exceed the claimed amount.
Regarding claims 1-5, a lubricating oil composition for automatic transmissions, the lubricating oil comprising:
a low viscosity base oil at a concentration of 55 % to 85 % by mass,
wherein the low viscosity base oil comprises a Fischer-Tropsch synthetic oil, and wherein the low viscosity base oil has a kinematic viscosity of 2 to 4 mm2/s at 100° C,
a high viscosity base oil at a concentration of 1 % to 10 % by mass,
wherein the high viscosity base oil comprises an olefin copolymer, and wherein the olefin copolymer has a kinematic viscosity of 150 to 1,000 mm2/s at 100° C,
a polymethacrylate having a molecular weight of 10,000 to 50,000 by weight-average,
wherein the lubricating oil composition has:
a kinematic viscosity of 6 mm2/s to 7 mm2/s at 100° C; a viscosity index of at least 190;
a low temperature (-40° C) Brookfield viscosity of not more than 6,000 mPas; a rate of reduction of the kinematic viscosity as measured by a KRL shear stability test of not more than 3% at 60° C for 20 hours: and
an evaporation loss of not more than 10% by mass as measured by the NOACK method for 200° C/hour, is not taught or fairly suggested in the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771